DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Response to Amendments
Applicant's amendments filed 10/19/2021 to claims 2, 10, 20 and 23 have been entered. Claims 2-3, 5, 10-14 and 20-25 remain pending, of which claims 2-3, 10-14 and 20-25 are being considered on their merits. Claim 5 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group I, drawn to a method, and the species of “parallel”, in the reply filed on 8/24/2018 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 10-14 and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (2007, Lab Chip. (7): 681-694) in view of Wei et al (2006, Biomed Microdevices, 8: 65–71), Lii (2008, Analytical Chemistry 80(10): 3640-3647) and Aydin et al (2008, Am J Physiol Cell Physiol 294: C543–C55; reference U).
Regarding claims 2, 10, 20 and 23, Kim is directed to microfluidic system for culturing cells in microchannels (each of the microchannels reads on a “microfluidic device”) (see abstract and Figure 4). Regarding claims 2-3, 10, 20 and 23, Kim teaches microchannels having inlets and outlets, and that said channels being fluidically connected to a fluid source in parallel (see Figure 4 and page 686). Regarding claims 2, 10, 20 and 23, Kim teaches the microchannels are connected to valves and pumps to control how the fluid flows through the microchannels (see page 686). Regarding claims 2, 10-11, 20 and 23, Kim teaches that fluid flow through the channels can either by recirculating or non-recirculating (see page 688). Regarding claims 2, 10, 20 and 23, Kim teaches that these microfluidic platforms allow for choice of materials, culture configurations, microfluidic network fabrication and micro-assays (see abstract). Regarding claims 2, 10, 20 and 23, Kim further teaches that fluid delivery in these systems can be divided into 3 phases: (1) cell seeding wherein the microfluidic channels are required to deliver a cell suspension from an external source to the cell culture chamber where the cells are immobilized, (2) perfusion cell culture and (3) cell testing (see pages 685-686). Regarding claims 2, 10, 20 and 23, Kim further teaches that microfluidic systems can be used with both epithelial cells and endothelial cells, and that cells can be attached to membranes within the microchannel (see page 683 and Table 2). 
Kim does not teach linking the microfluidic devices in a second configuration that is not parallel (claims 2 and 23) the fluid is redirected from one device (microchannel) to another and not recycled back (claims 10-11). Kim does not teach detecting chemical communication between cells in the device (claims 12-13 21-22 and 24), or that the two microchannels 
Regarding claims 10-14 and 20-25, Wei teaches a system for measuring chemical communication between two cell types comprising culturing each of the cell types in a different microchannel, and directing the fluid flow from one microchannel to the other microchannel (see abstract and Scheme 1). Regarding claims 10-11, Wei does not teach recycling the fluid back to the first microchannel in the assay. 
Lii is drawn to microfluidic systems that are useful in studies of cell-cell communication, wherein rapid control of 3D cellular microenvironments is desired (see abstract). Regarding claims 2, 10, 20 and 23, Lii teaches that the microfluidic systems use valves to control the pathway by which fluid is flowed to each microchamber (see abstract). Regarding claims 2, 10, 20 and 23, Lii teaches their array microfluidic design with each chamber separated by valves provides real-time and individually addressable control of the flow throw each of chambers and the connections between neighboring chambers, and that the interconnecting pathways that connect the cell chambers can be modified independently and in real time (see pages 3640, 3644, and 3647). 
Regarding claims 2, 10, 20 and 23, Aydin teaches studying cell-cell communication by culturing epithelial cells and endothelial cells attached to opposite sides of a membrane (see abstract and Figure 1). 
It would have been obvious to combine Kim with Wei, Lii and Aydin to use Kim’s system, taken in view of Lii’s system, for measuring chemical communication between two cell types, including epithelial cells and endothelial cells attached to opposite sides of a membrane in a microchannel, connected to a fluid source in parallel as taught by Kim, and directing the fluid flow from one microchannel to the other microchannel. A person of ordinary skill in the art would have had a reasonable expectation of success in using Kim’s system, taken in view of Lii’s system, for measuring chemical communication between two cell types comprising culturing each of the cell types on membranes in a 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive. Applicant highlights that Kim alone does not teach all features of the claimed method. However, the rejection is not over Kim alone, but rather Kim in view of the secondary references and the claims are obvious over the combination of references. 
Applicant points to the previously filed Declaration by Levener and again alleges that because Wei teaches a sealed microfluidic chip and does not teach that the microfluidic chip can have different confirmations with respect to fluid flow, that Wei does not cure the deficiencies in Kim alleged above. However, as stated above, Kim specifically teaches that it is known that both valves and pumps can be used to control how the fluid flows through microfluidic systems and while Kim provides an example of using channels wherein the fluid flow through the channels is in parallel, Kim also teaches that this flow can be controlled. This teaching of Kim is further supported by the Lii reference as Lii also teaches microfluidic systems using valves to control the pathway by which fluid is flowed to each microchamber, and Lii 
Applicant highlights that Lii system is designed for a small number of cells and is not identical to Kim and Wei’s systems. Applicant concludes that one of ordinary skill in the art would not know how to use Lii’s teachings with the teachings of Kim and Wei. However, again, the primary reference Kim teaches the microchannels that are connected to valves and pumps to control how the fluid flows through the microchannels, and Kim teaches that fluid flow through the channels can either by recirculating or non-recirculating. Kim teaches that these microfluidic platforms allow for choice of materials, culture configurations, microfluidic network fabrication and micro-assays. This teaching of Kim is further supported by the Lii reference as Lii also teaches microfluidic systems using valves to control the pathway by which fluid is flowed to each microchamber, and Lii specifically teaches said systems are useful for studying cell – cell communication. As stated above, Lii further teaches the microfluidic design with each chamber separated by valves provides real-time and individually addressable control of the flow throw each of chambers and the connections between neighboring chambers, and that the interconnecting pathways that connect the cell chambers can be modified independently and in real time. Therefore Kim and Lii teach overlapping systems, and since nothing in Lii provides any reasons as to why pumps and valves, which are already part of Kim’s system, cannot be used with Kim’s system. Therefore this argument is not persuasive. 


Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653